Citation Nr: 0529999	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1984.  The veteran also had subsequent periods of 
U.S. Navy Reserves service with periods of active duty for 
training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 and later rating 
decision by the Department of Veterans Affairs (VA) Seattle, 
Washington Regional Office (RO), which denied the veteran 
entitlement to service connection for acquired psychiatric 
disorders to include PTSD. 

In October 2004, the veteran appeared at the RO and offered 
testimony in support of her claim before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with the veteran's claims file.


FINDING OF FACT

A psychiatric disorder was not present in service or for 
years later and PTSD attributable to an in-service stressor 
is not demonstrated by the competent (medical) evidence.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate her claim.  The veteran was provided copies 
of the rating decisions noted above, an April 2000 statement 
of the case and supplemental statements of the case dated in 
August 2000, July 2002 and November 2003.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding her claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  

Further, by way of letters dated in March 2001, June 2003, 
and January 2004, the RO specifically informed the veteran of 
the information and evidence needed from her to substantiate 
her claim, evidence already submitted and/or obtained in her 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
her claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to her 
since service have been obtained and associated with her 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the VCAA letters noted above were mailed to the 
veteran subsequent to the initially appealed rating decision 
in violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in her 
possession pertinent to her claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to her case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Merits of the claim presented.

In hearing testimony in October 2004, the veteran argues that 
her claimed psychiatric conditions originated in service or 
are otherwise the result of her period of active duty.  
Specifically, she testified that she underwent a miscarriage 
in service.  She said that as a consequence she had a D&C 
(dilation and curettage) operation that left her with the 
inability to reproduce, causing her marriage to fail and 
rendering her depressed.
   
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service connection for PTSD requires (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is initially noted that service connection for a 
personality disorder may not be established. Congenital or 
developmental defects, refractive error of the eyes, and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits. 38 C.F.R. §§ 3.303(c), 4.9 (2004). 

The veteran's service medical records do not document any 
complaints, findings, and/or diagnosis of a psychiatric 
condition.

Medical records, dated subsequent to service, show that the 
veteran was diagnostically assessed as suffering from 
depression in 1992.  The veteran was hospitalized by VA 
beginning in October 1992, because of imminent fear of having 
a psychotic break.  It was noted that the veteran had been 
having multiple problems and precipitating events prior to 
coming to the hospital including losing her house, losing her 
car, losing her job, etc.  Mental status examination on 
admission noted that the veteran had some symptoms compatible 
with noncombat related PTSD since the veteran has been 
physically abused by family on several occasions.  It was 
noted during this hospitalization that the veteran has a 
history of family discord and that her past experiences 
included abuse by parents, mentally, physically, and 
sexually.  Psychological testing showed clinical 
manifestations compatible with some PTSD with chronic 
depression and borderline personality disorder.  Major 
depressive episode, acute exacerbation of chronic dysthymic 
disorder, and borderline personality disorder were the 
pertinent diagnoses at discharge. VA initially 
comprehensively examined the veteran for problems with 
mentation in April 1993, when she was afforded both a PTSD 
and a mental disorder examination.  On the former 
examination, the veteran failed to meet any of the diagnostic 
criteria for PTSD.  It was noted that her mood was depressed 
and that she had a poor capacity for frustration.  The 
examiner concluded that the veteran's most compatible 
diagnosis is major depression, single episode, without 
psychotic features.  This diagnosis was essentially confirmed 
on the latter examination.  VA outpatient treatment records 
compiled thereafter show group and individual 
counseling/therapy provided to the veteran for dysthymic and 
major depressive disorders as well as PTSD attributed to 
childhood abuse. 

When examined by a private physician in February 1998, the 
veteran related emotional and sexual abuse suffered as a 
child as well as more recent emotional abuse by her former 
husband.  The examiner noted that the veteran has been in 
psychotherapy with one therapist since 1986 and prior to that 
was in therapy with another individual.  Following a mental 
status examination, PTSD, major depressive episode 
superimposed on chronic dysthymic disorder, rule out 
somatization disorder, and alcohol dependence, in remission 
were diagnosed.    

In a letter dated in May 2004, a registered nurse reported 
that the veteran has been receiving psychotherapy under her 
care for at least 4 years.  She further noted that the 
veteran's diagnosis is major depressive disorder, recurrent 
and dysthymia.  A VA physician in a letter dated in August 
2004 reported that the veteran has been under his care since 
November 2000 and has a diagnosis of dysthymic disorder.

In this case, service medical records, to include the 
veteran's medical examination for service separation, show no 
acquired psychiatric disorder.  

Evidence of a mental condition, assessed as major depressive 
episode, chronic dysthymic disorder, and a borderline 
personality disorder during VA hospitalization beginning in 
October 1992 and later as major depression on VA examination 
in April 1993 and a dysthymic disorder thereafter, was not 
documented and/or diagnosed until many years after service.  
The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim. See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991).  Here, the first clinical 
evidence of a psychiatric disability, other than PTSD, is too 
remote in time from service to support the veteran's lay 
assertions that it is directly related to her period of 
service to include events therein in the absence of 
supporting medical opinion to that effect.  Such medical 
opinion is not on file.

In sum, it would not be reasonable for the Board to conclude 
that the veteran's current psychiatric disorders, exclusive 
of PTSD, were manifested in service or within the immediate 
post service period absent some contemporaneous corroborative 
medical evidence.  Such evidence is not on file.  

In turning next to the diagnosis of PTSD, rendered by 
clinicians at a VA mental health clinic and by a private 
physician in February 1998, the Board observes that the 
diagnoses of PTSD, is consistently shown to be based on the 
veteran's history of childhood abuse. 

Service connection for PTSD, as noted above, requires medical 
evidence diagnosing the condition in accordance with DSM-V, a 
link established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the clamed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  Here, it is not shown that the 
diagnosis of PTSD documented in the medical record was 
predicated on a stressor experienced in service.  
Consequently, service-connection for PTSD is not warranted.







ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


